UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )
)
)

v. ) Criminal No. 10-283 (RJL) (04)
)
LAT )
RELL THOMPSON, )

) FILED

Defendant. ) JUN _3 2017

MEMORAN]]UM OP[N]()N C|ark. U.S. Dlstr|ct & Bankruptcy

 

Courts tor the D|strlct of Cdlumb|a
(June _'?_l,"é?)w) [Dkrs. ## 157, 170]

Currently before the Court is defendant Latrell Brandon Thompson’s Motion to
Modify Terms of Imprisonment [Dkt. # 157], which asks the Court to reduce his sentence
pursuant to 18 U.S.C. § 3582(0)(2) and based on Amendment 782 to the United States
Sentencing Guidelines. Upon consideration of the parties’ pleadings, the relevant laW, and
the entire record herein, the Court DENIES defendant’s motion.

BACKGROUND

On August 8, 2011, Mr. Thompson pleaded guilty to one count of Unlawful
Distribution of Phencyclidine, in violation of 21 USC §§ 841(a)(1) and (b)(l)(c). See
Minute Entry (Aug. 8, 2011); Plea Agreement [Dkt. # 77]. In the plea agreement and the
factual proffer accompanying his plea, Mr. Thompson acknowledged that he Was
accountable for at least one hundred grams but less than four hundred grams of a mixture
containing a detectable amount of phencyclidine. Plea Agreement1l 2. Statement of Fac'ts

at 1 [Dl722 F.3d 439, 442 (D.C. Cir. 2013). “A
[S]ection 3582(c)(2) proceeding is not a plenary resentencing proceeding, nor is it a license
for the defendant to re-litigate his sentence wholesale or challenge previously adjudicated
aspects of his conviction.” Unl'ted States v. Wyche, 741 F.3d 1284, 1292 (D.C. Cir. 2014)
(internal quotation marks and citations omitted).

As a result, the Court conducts “a limited, two-step inquiry” when evaluating 18

2

U.S.C. § 3582(c)motions.1d. (citingDz`llon v. UnitedStates, 560 U.S. 817, 826-27 (2010)).
First, 1 must “determine[s] the prisoner’s eligibility for a sentence modification and the
extent of the reduction authorized” by “‘determin[ing] the amended guideline range that
would have been applicable to the defendant’ had the relevant amendment been in effect
at the time of the initial sentencing.” Dillon, 560 U.S. at 827 (quoting
U.S.S.G. § 1B1.10(b)(1)). lfthe defendant is eligible for a sentence reduction, 1 must then
“consider any applicable § 3553(a) factors and determine whether, in [my] discretion, the
reduction authorized by reference to the policies relevant at step one is warranted in whole
or in part under the particular circumstances ofthe case.” Dillon, 560 U.S. at 827.

lt is clear that Mr. Thompson is eligible for a sentence reduction pursuant to
Amendment 782. After Amendment 782, l\/[r. Thompson’s conviction for Unlawful
Distribution ofPhencyclidine, in violation of21 USC §§ 841(a)(1) and (b)(l)(c), would be
subject to a Guidelines range based upon a total offense level of 21 and Criminal History
Category 111, or a range of 46-57 months in prison. See U.S.S.G. § 2D1.1(c)(8) (2017)
(Drug Quantity Table).

1 must now determine whether any further reduction to Thompson’s 60-month
sentence “is warranted . . under the particular circumstances of th[is] case.” Dl'llorz, 560
U.S. at 827. 1 conclude it is not. ln making this decision, 1 consider the factors set forth in
18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(€), as well as “post-sentencing conduct of the
defendant that occurred after imposition of the term of imprisonment . . .” U.S.S.G.

§ 1B1.10 Commentary, Application Note l(B)(iii).

My evaluation of the §3553(a) factors and § 1B1.10 compels me to deny the
Motion. Mr. Thompson was originally convicted of knowingly distributing phencyclidine
in the Washington, D.C. and Maryland area, and my 60-month sentence was based on a
careful consideration of the § 3553 factors. However, Mr. Thompson.’s post-Sentencing
conduct in this case has been particularly egregious and troubling, and weighs heavily in
my decision to exercise my discretion and deny his motion to reduce his Sentence by the
requested 11-14 months. ln August 2013, Mr. Thompson was designated to a residential
reentry center (“RRC”). On October 24, 2013, Mr. Thompson escaped from the RRC and
was on “escape status” for more than thirteen months until December 2014, when he was
arrested, and ultimately pleaded guilty in D.C. Superior Court to unlawful possession of a
firearm at the time of his arrest. Probation Memorandum [Dkt. # 169]. Mr. Thompson’s
thirteen-month escape and commission of a crime, during the time when he was supposed
to be serving the sentence he now seeks to reduce, render it inconceivable that 1 would

grant a request to reduce his sentence. Indeed, it takes some chutzpah for him to even ask !

Accordingly, taking into account the sentencing factors set forth in 18 U.S.C.
§ 3553(a) and the policy statement set forth at U.S.S.G. § 1B1.10, defendant’s motion to
reduce his Sentence is hereby DENIED. A separate order consistent with this decision

accompanies this opinion.

 

 

RICHARD J. L O
United States Dislrlct Judge